UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07253) Exact name of registrant as specified in charter:	Putnam High Income Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	September 1, 2011 — February 29, 2012 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam High Income Securities Fund Semiannual report 2 | 29 | 12 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Shareholder meeting results 51 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world have rebounded in 2012, despite concerns over the threat of another recession in Europe. U.S. stocks posted their strongest February in years, thanks to improving industrial output, consumer confidence, and unemployment data. Even the beleaguered housing market is showing early signs of recovery. Asia is benefiting from the global recovery, with China in particular seeing some improvements in manufacturing activity. While the eurozone may slip into another recession this year, economists believe the region could return to growth by the second half of 2012 if European officials devise a lasting plan to address the sovereign debt problem. We believe that the market turmoil in recent years presents opportunities to pursue returns for our shareholders. Putnam’s bottom-up, fundamental investment approach is designed for this type of environment, and our investment team is committed to uncovering returns, while seeking to guard against downside risk. Please join us in welcoming the return of Elizabeth T. Kennan to the Board of Trustees. Dr. Kennan, who served as a Trustee from 1992 until 2010, has rejoined the Board, effective January 1, 2012. Dr. Kennan is a Partner of Cambus-Kenneth Farm (thoroughbred horse breeding and general farming), and is also President Emeritus of Mount Holyoke College. We would also like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking opportunities from high-yield bonds and convertibles The average investor may think of bonds as government-sponsored securities that offer relatively low risk and less volatility than the stock market. However, high-yield corporate bonds and convertible securities, the types of investments primarily held by Putnam High Income Securities Fund, are different. Both are issued by companies rather than the government. Moreover, high-yield corporates and convertibles can offer greater returns than other bonds — but also carry a greater potential for risk, such as the risk of corporate default or periodic illiquidity. High-yield bonds are deemed to have less than investment-grade status, which means their issuing companies are considered more likely to default on their loans than more creditworthy companies. High-yield bond prices tend to follow individual companies’ fundamentals as well as interest-rate levels. While lower-rated corporate bonds may carry higher risk, they provide potentially higher levels of yield to compensate investors for that risk. What sets convertible securities apart is a built-in option that allows the investor to exchange — or convert — the security for a fixed number of shares of common stock of the issuer. Convertible securities pay interest, although frequently at a lower rate than traditional bonds, and the amount of interest does not change as the price of the underlying stock(s) increases or decreases. Building a portfolio of high-yield bonds and convertible securities requires intensive research and analysis. Putnam’s global equity and credit research analysts conduct rigorous research in an effort to determine the true worth of the issuing company’s business. The fund’s portfolio managers then construct a portfolio that they believe offers the best return potential, while being mindful of risk. Consider these risks before investing: Lower-rated bonds may offer higher yields in return for more risk. Funds that invest in bonds are subject to certain risks, including interest-rate risk, credit risk, and inflation risk. As interest rates rise, the prices of bonds fall. Long-term bonds are more exposed to interest-rate risk than short-term bonds. Unlike bonds, bond funds have ongoing fees and expenses. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. How do closed-end funds differ from open-end funds? More assets at work While open-end funds need to maintain a cash position to meet redemptions, closed-end funds are not subject to redemptions and can keep more of their assets invested in the market. Traded like stocks Closed-end fund shares are traded on stock exchanges, and their market prices fluctuate in response to supply and demand, among other factors. Net asset value vs. market price Like an open-end fund’s net asset value (NAV) per share, the NAV of a closed-end fund share is equal to the current value of the fund’s assets, minus its liabilities, divided by the number of shares outstanding. However, when buying or selling closed-end fund shares, the price you pay or receive is the market price. Market price reflects current market supply and demand, and may be higher or lower than the NAV. 2 3 Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 11–12 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment NAV. * The fund’s benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were intro-ducedon 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. † Returns for the six-month period are not annualized, butcumulative. 4 Interview with your fund’s portfolio managers What was the market environment like for high-yield convertibles and bonds during the period? Eric: Continued uncertainty regarding the European sovereign debt crisis resulted in significant market volatility during the early months of the period. However, in late November, as investors refocused on positive underlying corporate fundamentals, renewed demand for high-yielding securities fueled a strong rally in both market sectors through the end of the period. Within this environment, the fund posted a solid absolute return, but trailed its primary and secondary benchmarks, and the average return of its Lipper peer category. Why did the fund underperform its primary benchmark? Rob: On the high-yield convertibles side of the fund, a number of securities in the technology, communication services, consumer cyclicals, and health-care sectors adversely affected performance. Unfavorable positioning within capital goods and materials also hampered the fund’s relative return. Within high-yield bonds, positioning in services, industrials, metals and mining, and health care dampened the fund’s results. Which holdings were the primary relative detractors? Eric: The biggest detractor among our convertible securities during the period was This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 2/29/12. See pages 4 and 11–12 for additional fund performance information. Index descriptions can be found on page 13. 5 MF Global Holdings , a brokerage firm specializing in futures and derivatives trading that filed for bankruptcy protection in October 2011. We invested in MF Global at its initial public offering because it was an investment-grade company led by a CEO with impressive industry experience. We also believed, given the absence of Lehman Brothers and Bear Stearns, that MF Global could quickly capture market share. Ultimately, however, MF Global’s heavily leveraged portfolio of eurozone debt, the downgrading of its convertibles to below investment grade, and pressure from short sellers forced the firm to declare bankruptcy. We sold the fund’s position as soon as the major credit-rating agencies began to cut their ratings on the firm’s securities. By way of background, “short selling” occurs when investors sell borrowed securities with the goal of buying them back at a lower price. Short sellers make money if the security declines in price. An out-of-benchmark investment in Powerwave Technologies also detracted. A small manufacturer of telecommunications equipment, the company struggled due to significantly reduced capital spending by global telecom providers during 2011’s second half. We continue to hold the position, believing Powerwave’s convertibles are trading at a substantial discount to the company’s value. Our investment in Clearwire Communications — also outside of the index — proved disappointing during the past six months. Clearwire, which is majority owned by Sprint Nextel, is building a fourth-generation [4G] wireless network in the United States, and was hurt by uncertainty surrounding Sprint’s 4G expansion strategy. Credit qualities are shown as a percentage of net assets as of 2/29/12. A bond rated Baa or higher (Prime-3 or higher, for short-term debt) is considered investment grade. The chart reflects Moody’s ratings; percentages may include bonds or derivatives not rated by Moody’s but rated by Standard & Poor’s (S&P) or, if unrated by S&P, by Fitch, and then included in the closest equivalent Moody’s rating. Ratings will vary over time. Credit qualities include bonds and represent only the fixed-income portion of the portfolio. Derivative instruments, including currency forwards, are only included to the extent of any unrealized gain or loss on such instruments and are shown in the not-rated category. Cash is also shown in the not-rated category. The fund itself has not been rated by an independent ratingagency. 6 Investors also questioned the adequacy of Clearwire’s funding, given the substantial spending required to build its network. Clearwire’s funding issues were ultimately resolved, and we continue to maintain our investment in the company. However, we swapped out of Clearwire’s convertibles into its high-yield bonds, which we viewed as relatively more attractive. Rob: Among our high-yield bond holdings, detractors included hotel and casino operator Caesars Entertainment and CONSOL Energy , a Pennsylvania-based energy company with interests in coal and natural gas production. Which investments were the biggest contributors to relative performance? Eric: At the sector level, the fund’s convertibles portfolio benefited from favorable positioning in energy, utilities, and transportation. The standout industry groups within high-yield bonds were cable/ satellite, financials, consumer products, and broadcasting. Among convertible securities, the top overall contributor was an underweighted position in Chesapeake Energy , the second-largest producer of natural gas in the United States. Given the fact that Chesapeake is a large index component, we believed some exposure to its convertibles was warranted, but not This table shows the fund’s top 10 individual holdings and the percentage of the fund’s net assets that each represented as of 2/29/12. Short-term holdings are excluded. Holdings will vary over time 7 an index-sized stake. Our relative lack of conviction in the company’s securities proved advantageous during the past six months. The fund also benefited from two out-of-benchmark investments in energy companies that agreed to be acquired during the period. The first of these was oil and gas pipeline operator El Paso , which agreed to a buyout offer from Kinder Morgan totaling about $21billion in cash and stock, making it one of the biggest energy deals in history. The second was oil services provider Global Industries , which was acquired by Technip, a Paris-based firm offering project management, engineering, and construction services to the energy industry. Global Industries was sold during the period. In financials, avoiding convertibles issued by troubled government-sponsored mortgage enterprise FNMA [Fannie Mae] proved advantageous. Similarly, underweighting diversified financial services giant Citigroup also aided relative results. Citigroup’s convertibles rallied during the period’s second half, but we believed it was prudent to largely steer clear of its securities, since the environment for global financial institutions remained weak. Rob: The top individual contributor among the fund’s high-yield bond holdings was Intelsat , which is the largest satellite communications provider in the world. The company continued to benefit from growing demand for broadcasting, data transmission, and secure information flow in markets around the world. Clear Channel Communications , the biggest radio station operator in the United States, also gave the fund a boost, thanks to stronger advertising sales amid an improving This chart shows how the fund’s weightings have changed over the past six months. Weightings are shown as a percentage of net assets as of 2/29/12. Cash and net other assets represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. 8 economic backdrop. Clear Channel noted particularly strong advertising demand from automotive companies and political groups in the current campaign season. What is your outlook for the coming months? Eric: While riskier asset classes have performed better of late, issues that led to volatility in 2011 still have not been resolved, including the eurozone debt situation and U.S. fiscal policy. Additionally, as the period came to a close, increased concern about Iran’s nuclear program surfaced. All told, given this uncertain backdrop, my outlook remains cautious. Rob: In the high-yield bond market, while spreads [the yield advantage high-yield bonds offer over Treasuries] have tightened during the past few months, we believe they are still attractive on a historical basis. In our view, the outlook for yield spreads is relatively positive, given the modestly improving economic backdrop, and a supportive technical [supply and demand] environment due to solid inflows to high-yield funds. What’s more, the amount of refinancing that has occurred during the past two years has extended the maturity profile of many high-yield issuers, which helps reduce their current debt load. As a result, we believe the prospects appear quite good for a low default rate over the near term. Thanks for updating us, gentlemen. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Eric N. Harthun has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from San Diego State University. A CFA charterholder, Eric joined Putnam in 2000 and has been in the investment industry since 1994. Portfolio Manager Robert L. Salvin has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the Wharton School of the University of Pennsylvania. He joined Putnam in 2000 and has been in the investment industry since 1986. 9 IN THE NEWS Europe looks as if it may be headed back into recession. Sharp declines in household spending, exports, and manufacturing activity led to an economic downdraft in the final months of 2011. Economic output for the 17 eurozone countries contracted 0.3% from October to December, according to Eurostat, the European Union’s statistics office. Officials are forecasting a recession in 2012, the region’s second slowdown in three years. However, there are vast differences in health among the various eurozone economies. Officials warn that Greece is likely to remain in recession in 2012 and will likely not return to growth until 2014. Conversely, Germany and France, the eurozone’s largest and healthiest economies, are seen avoiding recession this year. If European officials can find a solution to stave off financial crises for the region’s most indebted member countries, economists believe that growth could turn positive in the second half of 2012. 10 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended February 29, 2012, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 2/29/12 NAV Market price Annual average Life of fund (since 7/9/87) 9.25% 8.93% 10 years 145.60 133.76 Annual average 9.40 8.86 5 years 27.38 37.80 Annual average 4.96 6.62 3 years 90.06 95.70 Annual average 23.87 25.08 1 year 0.04 4.14 6 months 5.85 5.60 Performance assumes reinvestment of distributions and does not account for taxes. Comparative index returns For periods ended 2/29/12 Lipper Convertible BofA Merrill Lynch Securities Funds All-Convertibles JPMorgan Developed (closed-end) Speculative Quality Index High Yield Index category average* Annual average Life of fund (since 7/9/87) —† —† 8.32% 10 years 125.20% 155.39% 76.00 Annual average 8.46 9.83 5.65 5 years 21.76 50.01 17.42 Annual average 4.02 8.45 3.19 3 years 114.91 97.35 102.69 Annual average 29.05 25.43 26.11 1 year –3.86 8.25 –0.61 6 months 7.06 8.87 7.85 Index and Lipper results should be compared with fund performance at net asset value. Lipper calculates performance differently than the closed-end funds it ranks, due to varying methods for determining a fund’s monthly reinvestment net asset value. * Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 2/29/12, there were 11, 11, 11, 10, 4, and 2 funds, respectively, in this Lipper category. † The fund’s benchmarks, the BofA Merrill Lynch All-Convertibles Speculative Quality Index and the JPMorgan Developed High Yield Index, were introduced on 12/31/92 and 12/31/94, respectively, which post-date the inception of the fund. 11 Fund price and distribution information For the six-month period ended 2/29/12 Distributions Number 6 Income $0.2634 Capital gains — Total Share value NAV Market price 8/31/11 $8.12 $8.10 2/29/12 8.31 8.27 Current yield (end of period) Current dividend rate* 6.34% 6.37% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 3/31/12 NAV Market price Annual average Life of fund (since 7/9/87) 9.23% 9.02% 10 years 138.95 139.61 Annual average 9.10 9.13 5 years 26.97 39.20 Annual average 4.89 6.84 3 years 85.15 95.61 Annual average 22.79 25.06 1 year 0.39 6.55 6 months 11.97 17.37 12 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current yield is the annual rate of return earned from dividends or interest of an investment. Current yield is expressed as a percentage of the price of a security, fund share, or principal investment. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Barclays Capital U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch All-Convertibles Speculative Quality Index is an unmanaged index of U.S. convertible securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. JPMorgan Developed High Yield Index is an unmanaged index of high-yield fixed-income securities issued in developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 13 Other information for shareholders Important notice regarding share repurchase program In September 2011, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal will allow your fund to repurchase, in the 12 months beginning October 8, 2011, up to 10% of the fund’s common shares outstanding as of October 7, 2011. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2011, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Forms N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of February 29, 2012, Putnam employees had approximately $345,000,000 and the Trustees had approximately $78,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14 Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 15 The fund’s portfolio 2/29/12 (Unaudited) CORPORATE BONDS AND NOTES (42.0%)* Principal amount Value Basic materials (2.6%) AbitibiBowater, Inc. 144A company guaranty sr. notes 10 1/4s, 2018 (Canada) $25,000 $28,563 Associated Materials, LLC company guaranty sr. notes 9 1/8s, 2017 110,000 108,350 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 185,000 197,024 Celanese US Holdings, LLC company guaranty sr. unsec. notes 6 5/8s, 2018 (Germany) 55,000 60,225 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 140,000 152,600 Compass Minerals International, Inc. company guaranty sr. unsec. notes 8s, 2019 115,000 126,500 Edgen Murray Corp. company guaranty sr. notes 12 1/4s, 2015 50,000 51,000 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 160,000 167,200 FMG Resources August 2006 Pty, Ltd. 144A company guaranty sr. unsec notes 6 3/8s, 2016 (Australia) 5,000 5,175 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 95,000 104,975 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 7s, 2015 (Australia) 90,000 95,400 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 150,000 157,858 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 45,000 44,100 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 90,000 93,150 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 90,000 101,700 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 75,000 84,750 INEOS Finance PLC 144A company guaranty sr. notes 9s, 2015 (United Kingdom) 200,000 211,000 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (United Kingdom) EUR 105,000 122,707 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 $130,000 137,150 Lyondell Chemical Co. company guaranty notes 11s, 2018 159,712 175,084 Momentive Performance Materials, Inc. notes 9s, 2021 185,000 170,663 Norbord, Inc. sr. unsub. plants equip. 7 1/4s, 2012 (Canada) 25,000 25,250 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 110,000 122,650 Novelis, Inc. company guaranty sr. unsec. notes 7 1/4s, 2015 120,000 121,500 Old All, Inc. company guaranty sr. unsec. notes 9s, 2014 (In default) † F 230,000 1 PE Paper Escrow GmbH sr. notes Ser. REGS, 11 3/4s, 2014 (Austria) EUR 55,000 79,431 Pregis Corp. company guaranty sr. sub. notes 12 3/8s, 2013 $50,000 48,625 Smurfit Kappa Funding PLC sr. unsec. sub. notes 7 3/4s, 2015 (Ireland) 105,000 105,788 Smurfit Kappa Treasury company guaranty sr. unsec. unsub. debs 7 1/2s, 2025 (Ireland) 35,000 34,038 16 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Basic materials cont. Solo Cup Co./Solo Cup Operating Corp. company guaranty sr. notes 10 1/2s, 2013 $30,000 $30,338 Solutia, Inc. company guaranty sr. unsec. notes 8 3/4s, 2017 90,000 101,925 Solutia, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 165,000 193,463 Steel Dynamics, Inc. sr. unsec. unsub. notes 7 3/4s, 2016 65,000 67,519 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 65,000 67,925 Thompson Creek Metals Co., Inc. company guaranty sr. unsec. notes 7 3/8s, 2018 (Canada) 10,000 9,575 TPC Group, LLC company guaranty sr. notes 8 1/4s, 2017 110,000 116,050 Tube City IMS Corp. company guaranty sr. unsec. sub. notes 9 3/4s, 2015 160,000 164,200 Verso Paper Holdings, LLC/Verso Paper, Inc. company guaranty sr. notes 8 3/4s, 2019 75,000 37,125 Weyerhaeuser Co. sr. unsec. unsub. debs. 7 3/8s, 2032 R 40,000 43,501 Capital goods (2.6%) Altra Holdings, Inc. company guaranty sr. notes 8 1/8s, 2016 185,000 200,263 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 140,000 149,100 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 5 1/4s, 2014 60,000 61,200 American Axle & Manufacturing, Inc. 144A company guaranty sr. notes 9 1/4s, 2017 41,000 45,920 Ardagh Packaging Finance PLC sr. notes Ser. REGS, 7 3/8s, 2017 (Ireland) EUR 100,000 139,938 Ball Corp. company guaranty sr. unsec. notes 5s, 2022 $30,000 30,675 BE Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 35,000 38,981 Berry Plastics Corp. company guaranty notes FRN 4.421s, 2014 75,000 71,813 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 70,000 74,725 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 80,000 85,600 Berry Plastics Holding Corp. company guaranty sr. unsec. sub. notes 10 1/4s, 2016 50,000 51,750 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 80,000 92,800 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 100,000 105,750 Crown Americas, LLC/Crown Americas Capital Corp. III company guaranty sr. unsec. notes 6 1/4s, 2021 15,000 16,613 Exide Technologies sr. notes 8 5/8s, 2018 145,000 112,738 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 225,000 242,438 Legrand SA unsec. unsub. debs. 8 1/2s, 2025 (France) 285,000 340,553 Meritor, Inc. company guaranty sr. unsec. notes 8 1/8s, 2015 35,000 35,875 Mueller Water Products, Inc. company guaranty sr. unsec. unsub. notes 8 3/4s, 2020 15,000 16,800 Pittsburgh Glass Works, LLC 144A sr. notes 8 1/2s, 2016 185,000 187,313 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 110,000 115,225 Reynolds Group Issuer, Inc. 144A company guaranty sr. notes 7 1/8s, 2019 100,000 105,750 17 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Capital goods cont. Reynolds Group Issuer, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 $120,000 $120,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC 144A company guaranty sr. notes 7 3/4s, 2016 115,000 122,475 Ryerson Holding Corp. sr. disc. notes zero %, 2015 45,000 18,675 Ryerson, Inc. company guaranty sr. notes 12s, 2015 225,000 231,750 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 50,000 54,375 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 90,000 96,525 Terex Corp. company guaranty sr. unsec. notes 10 7/8s, 2016 55,000 62,494 Terex Corp. sr. unsec. sub. notes 8s, 2017 200,000 209,500 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 175,000 182,875 Thermon Industries, Inc. company guaranty sr. notes 9 1/2s, 2017 93,000 102,300 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 145,000 159,500 Communication services (5.8%) Adelphia Communications Corp. escrow bonds zero %, 2012 20,000 124 Adelphia Communications Corp. escrow bonds zero %, 2012 235,000 1,457 Atlantic Broadband Finance, LLC company guaranty 9 3/8s, 2014 200,000 201,000 Bresnan Broadband Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2018 85,000 89,463 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 180,000 202,950 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 35,000 39,288 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 7 7/8s, 2018 110,000 120,175 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 95,000 100,700 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 70,000 76,650 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 75,000 80,063 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 85,000 91,588 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. notes 8 5/8s, 2017 125,000 134,063 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 3/4s, 2018 130,000 123,988 Cincinnati Bell, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2017 95,000 98,088 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2017 714,000 606,842 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 120,000 116,700 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 110,000 106,975 Cricket Communications, Inc. company guaranty sr. unsec. notes 7 3/4s, 2020 195,000 194,025 Cricket Communications, Inc. company guaranty sr. unsub. notes 7 3/4s, 2016 115,000 122,475 18 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 $45,000 $49,275 CSC Holdings, LLC 144A sr. unsec. unsub. notes 6 3/4s, 2021 65,000 70,363 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 165,000 174,900 Equinix, Inc. sr. unsec. notes 7s, 2021 75,000 83,063 Frontier Communications Corp. sr. unsec. notes 8 1/2s, 2020 110,000 119,075 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2017 65,000 70,200 Frontier Communications Corp. sr. unsec. notes 8 1/4s, 2014 25,000 27,188 Frontier Communications Corp. sr. unsec. notes 8 1/8s, 2018 95,000 102,006 Hughes Satellite Systems Corp. company guaranty sr. sec. notes 6 1/2s, 2019 130,000 137,800 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 145,000 157,325 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 140,000 148,050 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 322,187 331,853 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 580,000 598,125 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 11 1/2s, 2017 (Luxembourg) ‡‡ 85,000 86,700 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 80,000 88,400 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 8 1/8s, 2019 20,000 20,950 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes FRN 8 5/8s, 2020 85,000 90,738 Mediacom Broadband, LLC/Mediacom Broadband Corp. sr. unsec. unsub. notes 8 1/2s, 2015 50,000 51,625 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. notes 9 1/8s, 2019 55,000 60,088 Mediacom, LLC/Mediacom Capital Corp. 144A sr. unsec. notes 7 1/4s, 2022 60,000 60,750 MetroPCS Wireless, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 165,000 176,756 Nextel Communications, Inc. company guaranty sr. unsec. notes Ser. D, 7 3/8s, 2015 95,000 93,813 NII Capital Corp. company guaranty sr. unsec. unsub. notes 10s, 2016 50,000 57,000 NII Capital Corp. company guaranty sr. unsec. unsub. notes 7 5/8s, 2021 135,000 138,375 PAETEC Holding Corp. company guaranty sr. notes 8 7/8s, 2017 50,000 54,500 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 160,000 179,200 Quebecor Media, Inc. 144A sr. unsec. notes 7 3/8s, 2021 (Canada) CAD 75,000 76,493 Qwest Communications International, Inc. company guaranty 7 1/2s, 2014 $20,000 20,070 Qwest Corp. notes 6 3/4s, 2021 130,000 147,585 Qwest Corp. sr. unsec. notes 7 1/2s, 2014 90,000 99,949 19 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Communication services cont. Qwest Corp. sr. unsec. unsub. notes 8 3/8s, 2016 $20,000 $23,422 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 65,000 72,281 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 55,000 60,500 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8s, 2016 145,000 156,238 Sprint Capital Corp. company guaranty 6 7/8s, 2028 295,000 230,100 Sprint Nextel Corp. sr. notes 8 3/8s, 2017 95,000 93,100 Sprint Nextel Corp. sr. unsec. notes 6s, 2016 290,000 263,900 Sprint Nextel Corp. 144A company guaranty sr. unsec. notes 9s, 2018 155,000 172,825 Sprint Nextel Corp. 144A sr. unsec. notes 9 1/8s, 2017 95,000 95,475 Videotron Ltee sr. notes 6 7/8s, 2021 (Canada) CAD 75,000 78,347 Videotron Ltee 144A sr. unsec. notes 5s, 2022 (Canada) $140,000 140,000 Virgin Media Finance PLC company guaranty sr. notes Ser. 1, 9 1/2s, 2016 (United Kingdom) 175,000 199,500 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 80,000 78,000 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 110,000 112,750 Wind Acquisition Holdings Finance SA 144A company guaranty sr. notes 12 1/4s, 2017 (Italy) ‡‡ 128,062 111,734 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2018 35,000 38,325 Windstream Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2013 95,000 101,888 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 65,000 73,288 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 75,000 81,938 Consumer cyclicals (9.5%) Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 15,000 15,150 Affinion Group Holdings, Inc. company guaranty sr. unsec. notes 11 5/8s, 2015 105,000 93,450 Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 135,000 120,825 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 125,000 117,188 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 185,000 172,975 American Casino & Entertainment Properties LLC sr. notes 11s, 2014 177,000 187,178 American Media, Inc. 144A notes 13 1/2s, 2018 18,955 14,595 AmeriGas Finance, LLC/AmeriGas Finance Corp. company guaranty sr. unsec notes 7s, 2022 85,000 87,231 ARAMARK Holdings Corp. 144A sr. unsec. notes 8 5/8s, 2016 ‡‡ 50,000 51,250 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 40,000 43,600 20 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 $35,000 $36,225 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 6 7/8s, 2015 65,000 60,856 Beazer Homes USA, Inc. company guaranty sr. unsec. unsub. notes 9 1/8s, 2018 65,000 55,900 Beazer Homes USA, Inc. sr. unsec. notes 9 1/8s, 2019 40,000 34,100 Beazer Homes USA, Inc. sr. unsec. notes company guaranty 8 1/8s, 2016 5,000 4,681 Bon-Ton Department Stores, Inc. (The) company guaranty 10 1/4s, 2014 175,000 112,000 Brickman Group Holdings, Inc. 144A sr. notes 9 1/8s, 2018 25,000 23,750 Building Materials Corp. 144A company guaranty sr. notes 7 1/2s, 2020 100,000 108,250 Building Materials Corp. 144A sr. notes 7s, 2020 45,000 48,825 Building Materials Corp. 144A sr. notes 6 7/8s, 2018 50,000 53,750 Building Materials Corp. 144A sr. notes 6 3/4s, 2021 40,000 43,500 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec notes 10s, 2019 90,000 92,363 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2018 262,000 202,395 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 10s, 2015 30,000 27,300 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 270,000 295,650 Caesars Operating Escrow LLC/Caesars Escrow Corp. 144A sr. sub. notes 8 1/2s, 2020 90,000 91,800 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 20,000 22,350 Cengage Learning Acquisitions, Inc. 144A sr. notes 10 1/2s, 2015 20,000 17,100 Cenveo Corp. company guaranty sr. notes 8 7/8s, 2018 125,000 121,250 Cenveo Corp. 144A company guaranty sr. unsec. notes 10 1/2s, 2016 40,000 39,200 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 200,000 202,000 Cinemark USA, Inc. company guaranty sr. unsec. notes 8 5/8s, 2019 85,000 94,563 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 25,000 26,688 CityCenter Holdings LLC/CityCenter Finance Corp. company guaranty 10 3/4s, 2017 ‡‡ 173,022 187,080 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 120,000 110,400 Clear Channel Communications, Inc. company guaranty unsec. unsub. notes 10 3/4s, 2016 180,000 146,700 Clear Channel Communications, Inc. sr. unsec. notes 5 1/2s, 2014 100,000 89,625 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2017 20,000 21,900 21 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes Ser. B, 9 1/4s, 2017 $120,000 $132,000 Clear Channel Worldwide Holdings, Inc. 144A company guaranty sr. sub. notes 7 5/8s, 2020 ∆ 65,000 65,000 Compucom Systems, Inc. 144A sr. sub. notes 12 1/2s, 2015 205,000 212,175 Cumulus Media, Inc. 144A sr. notes 7 3/4s, 2019 125,000 122,188 DISH DBS Corp. company guaranty 7 1/8s, 2016 15,000 16,575 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 135,000 158,625 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 170,000 188,700 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 110,000 117,425 FelCor Lodging LP company guaranty sr. notes 10s, 2014 R 151,000 170,630 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 R 165,000 168,713 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 315,000 392,963 Ford Motor Credit Co., LLC sr. unsec. notes 7s, 2015 110,000 122,100 Ford Motor Credit Co., LLC sr. unsec. unsub. notes 5 3/4s, 2021 200,000 223,352 Gray Television, Inc. company guaranty sr. notes 10 1/2s, 2015 130,000 137,313 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 85,000 88,825 Hanesbrands, Inc. sr. unsec. notes 8s, 2016 75,000 83,438 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 240,000 270,600 Isle of Capri Casinos, Inc. company guaranty 7s, 2014 195,000 194,269 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 90,000 89,775 Jarden Corp. company guaranty sr. unsec. notes 8s, 2016 50,000 54,688 Jeld-Wen Escrow Corp. 144A sr. notes 12 1/4s, 2017 150,000 167,250 Lamar Media Corp. company guaranty sr. notes 9 3/4s, 2014 10,000 11,375 Lamar Media Corp. company guaranty sr. sub. notes 7 7/8s, 2018 40,000 44,000 Lamar Media Corp. 144A sr. sub. notes 5 7/8s, 2022 50,000 52,188 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2016 145,000 151,163 Levi Strauss & Co. sr. unsec. notes 8 7/8s, 2016 80,000 82,601 Limited Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 100,000 110,250 Limited Brands, Inc. sr. notes 5 5/8s, 2022 50,000 51,625 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 180,000 173,700 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. notes 5.9s, 2016 160,000 184,120 Macy’s Retail Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2015 75,000 88,527 Mashantucket Western Pequot Tribe 144A bonds Ser. A, 8 1/2s, 2015 (In default) † 200,000 10,000 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 165,000 176,963 MGM Resorts International company guaranty sr. notes 9s, 2020 25,000 27,938 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 40,000 40,000 22 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. MGM Resorts International company guaranty sr. unsec. notes 6 5/8s, 2015 $140,000 $141,750 MGM Resorts International sr. notes 10 3/8s, 2014 20,000 22,750 MGM Resorts International sr. notes 6 3/4s, 2012 2,000 2,041 MGM Resorts International 144A company guaranty sr. unsec. notes 8 5/8s, 2019 50,000 53,250 Michaels Stores, Inc. company guaranty 11 3/8s, 2016 225,000 238,478 MTR Gaming Group, Inc. 144A notes 11 1/2s, 2019 ‡‡ 291,450 279,063 Navistar International Corp. sr. notes 8 1/4s, 2021 224,000 244,720 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 140,000 140,175 Nexstar Broadcasting, Inc./Mission Broadcasting, Inc. company guaranty sr. notes 8 7/8s, 2017 105,000 112,350 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 7 3/4s, 2018 205,000 228,063 Nortek, Inc. company guaranty sr. unsec notes 10s, 2018 125,000 131,563 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 45,000 43,538 Owens Corning company guaranty sr. unsec. notes 9s, 2019 225,000 274,500 Penn National Gaming, Inc. sr. unsec. sub. notes 8 3/4s, 2019 30,000 33,675 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 7 3/4s, 2016 150,000 156,377 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 65,000 71,500 PHH Corp. sr. unsec. unsub. notes 9 1/4s, 2016 95,000 95,475 Pinnacle Entertainment, Inc. company guaranty sr. unsec. notes 8 5/8s, 2017 35,000 38,063 Pinnacle Entertainment, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2015 180,000 185,400 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 140,000 148,400 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 80,000 73,600 QVC Inc. 144A sr. notes 7 1/2s, 2019 90,000 99,900 QVC Inc. 144A sr. notes 7 3/8s, 2020 65,000 71,988 Realogy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 90,000 87,525 Realogy Corp. 144A company guaranty sr. notes 9s, 2020 25,000 25,125 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 35,000 33,950 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 25,000 25,813 Regal Entertainment Group company guaranty sr. unsec. notes 9 1/8s, 2018 160,000 175,200 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 135,000 149,175 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A sr. notes 8 5/8s, 2017 140,000 151,375 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 130,000 119,925 Rural/Metro Corp. 144A sr. unsec. notes 10 1/8s, 2019 40,000 35,600 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 200,000 182,000 Scotts Miracle-Gro Co. (The) 144A sr. notes 6 5/8s, 2020 90,000 94,950 Sealy Mattress Co. 144A company guaranty sr. sec. notes 10 7/8s, 2016 53,000 57,775 Sears Holdings Corp. company guaranty 6 5/8s, 2018 55,000 47,438 23 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer cyclicals cont. SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A notes 8 5/8s, 2016 $40,000 $41,500 Toys R Us — Delaware, Inc. 144A company guaranty sr. notes 7 3/8s, 2016 30,000 30,825 Toys R Us Property Co., LLC company guaranty sr. notes 8 1/2s, 2017 110,000 116,325 Toys R Us Property Co., LLC company guaranty sr. unsec. notes 10 3/4s, 2017 145,000 160,769 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 120,000 38,100 Travelport, LLC company guaranty sr. unsec. unsub. notes 9 7/8s, 2014 80,000 45,800 Travelport, LLC/Travelport, Inc. company guaranty sr. unsec. notes 9s, 2016 75,000 39,750 TRW Automotive, Inc. company guaranty sr. unsec. unsub. notes Ser. REGS, 6 3/8s, 2014 EUR 60,000 82,004 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2014 EUR 80,000 109,338 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 $75,000 74,438 Univision Communications, Inc. 144A sr. notes 7 7/8s, 2020 115,000 122,475 UR Financing Escrow Corp. 144A company guaranty notes 5 3/4s, 2018 30,000 30,675 UR Financing Escrow Corp. 144A sr. unsec. notes 7 5/8s, 2022 50,000 51,375 Wynn Las Vegas, LLC/Wynn Las Vegas Capital Corp. company guaranty 1st mtge. notes 7 3/4s, 2020 70,000 78,925 XM Satellite Radio, Inc. 144A company guaranty sr. unsec. notes 13s, 2013 145,000 165,119 XM Satellite Radio, Inc. 144A sr. unsec. notes 7 5/8s, 2018 130,000 142,350 Yankee Candle Co. company guaranty sr. notes Ser. B, 8 1/2s, 2015 190,000 194,514 YCC Holdings, LLC/Yankee Finance, Inc. sr. unsec. notes 10 1/4s, 2016 ‡‡ 95,000 92,031 Yonkers Racing Corp. 144A sr. notes 11 3/8s, 2016 210,000 227,588 Consumer staples (3.5%) ACCO Brands Corp. company guaranty sr. notes 10 5/8s, 2015 80,000 88,301 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 35,000 38,150 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 9 5/8s, 2018 30,000 32,700 Avis Budget Car Rental, LLC company guaranty sr. unsec. unsub. notes 7 3/4s, 2016 150,000 154,875 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 75,000 84,750 CKE Holdings, Inc. 144A sr. notes 10 1/2s, 2016 ‡‡ 63,393 65,929 Claire’s Escrow II Corp. 144A sr. notes 9s, 2019 95,000 97,850 Claire’s Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 80,000 69,800 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 145,000 163,850 24 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer staples cont. Corrections Corporation of America company guaranty sr. notes 7 3/4s, 2017 $150,000 $163,500 Dave & Buster’s, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 130,000 138,450 Dean Foods Co. company guaranty sr. unsec. unsub. notes 9 3/4s, 2018 30,000 33,150 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 95,000 97,613 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 175,000 192,938 Dole Food Co. sr. notes 13 7/8s, 2014 94,000 107,630 Dole Food Co. 144A sr. notes 8s, 2016 35,000 37,100 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 105,000 113,138 Hertz Corp. company guaranty sr. unsec. notes 7 1/2s, 2018 45,000 48,544 Hertz Holdings Netherlands BV 144A sr. bonds 8 1/2s, 2015 (Netherlands) EUR 110,000 158,084 JBS USA, LLC/JBS USA Finance, Inc. company guaranty sr. unsec. notes 11 5/8s, 2014 $60,000 69,525 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 45,000 46,463 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 205,000 199,875 Landry’s Acquisition Co. 144A company guaranty notes 11 5/8s, 2015 30,000 32,175 Landry’s Restaurant, Inc. company guaranty notes 11 5/8s, 2015 90,000 98,325 Libbey Glass, Inc. sr. notes 10s, 2015 72,000 77,310 Michael Foods, Inc. company guaranty sr. unsec notes 9 3/4s, 2018 55,000 60,225 Pinnacle Foods Finance, LLC/Pinnacle Foods Finance Corp. company guaranty sr. unsec. notes 9 1/4s, 2015 45,000 46,238 Post Holdings, Inc. 144A sr. unsec. notes 7 3/8s, 2022 40,000 42,600 Prestige Brands, Inc. company guaranty sr. unsec. notes 8 1/4s, 2018 135,000 147,319 Revlon Consumer Products Corp. company guaranty notes 9 3/4s, 2015 80,000 86,500 Rite Aid Corp. company guaranty sr. notes 10 1/4s, 2019 40,000 45,550 Rite Aid Corp. company guaranty sr. notes 7 1/2s, 2017 65,000 66,625 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/2s, 2017 250,000 253,750 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 35,000 39,900 Rite Aid Corp. 144A sr. notes 9 1/4s, 2020 95,000 96,188 Service Corporation International sr. notes 7s, 2019 50,000 55,250 Service Corporation International sr. notes 7s, 2017 65,000 72,800 Service Corporation International sr. unsec. 7 3/8s, 2014 125,000 138,125 Smithfield Foods, Inc. company guaranty sr. notes 10s, 2014 130,000 152,425 Spectrum Brands Holdings, Inc. company guaranty sr. notes 9 1/2s, 2018 95,000 108,300 Spectrum Brands Holdings, Inc. company guaranty sr. unsec. sub. bonds 12s, 2019 117,016 128,571 25 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Consumer staples cont. Spectrum Brands Holdings, Inc. 144A company guaranty sr. notes 9 1/2s, 2018 $50,000 $57,000 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 85,000 89,250 Tyson Foods, Inc. sr. unsec. unsub. notes 10 1/2s, 2014 305,000 355,325 United Rentals North America, Inc. company guaranty sr. unsec. unsub. notes 9 1/4s, 2019 135,000 149,175 Wendy’s Co. (The) company guaranty sr. unsec. unsub. notes 10s, 2016 225,000 247,784 West Corp. company guaranty sr. unsec. notes 8 5/8s, 2018 55,000 60,363 West Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 65,000 70,281 Energy (6.1%) Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 80,000 77,600 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6s, 2019 85,000 83,300 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 210,000 270,472 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 75,000 86,968 Anadarko Petroleum Corp. sr. unsec. notes 6 3/8s, 2017 15,000 18,005 Anadarko Petroleum Corp. sr. unsec. notes 6.2s, 2040 50,000 60,092 Arch Coal, Inc. company guaranty sr. unsec. notes 7 1/4s, 2020 105,000 104,738 Arch Coal, Inc. 144A company guaranty sr. unsec. notes 7s, 2019 110,000 110,000 Arch Western Finance, LLC company guaranty sr. notes 6 3/4s, 2013 45,000 45,225 ATP Oil & Gas Corp. company guaranty sr. notes 11 7/8s, 2015 50,000 32,500 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 60,000 63,150 Aurora USA Oil & Gas Inc 144A sr. notes 9 7/8s, 2017 65,000 66,950 BreitBurn Energy Partners LP/BreitBurn Finance Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2022 25,000 26,188 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 265,000 275,600 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 85,000 95,625 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 7/8s, 2017 155,000 161,588 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 45,000 49,950 Chesapeake Energy Corp. company guaranty sr. unsec. notes 9 1/2s, 2015 35,000 40,250 Chesapeake Energy Corp. company guaranty sr. unsec. unsub. notes 6.775s, 2019 130,000 130,650 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec notes 6 1/8s, 2022 35,000 36,225 Chesapeake Midstream Partners LP/CHKM Finance Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 45,000 45,900 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 115,000 117,300 26 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. Complete Production Services, Inc. company guaranty 8s, 2016 $100,000 $104,080 Comstock Resources, Inc. company guaranty sr. unsub. notes 8 3/8s, 2017 110,000 106,700 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 120,000 132,750 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 50,000 48,750 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 215,000 234,350 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 130,000 141,375 CONSOL Energy, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 20,000 20,150 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 230,000 249,550 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 95,000 108,063 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 65,000 71,338 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 250,000 223,750 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 9 1/8s, 2017 75,000 79,500 Ferrellgas LP/Ferrellgas Finance Corp. sr. unsec. notes 6 1/2s, 2021 85,000 75,225 Forbes Energy Services Ltd. company guaranty sr. unsec notes 9s, 2019 80,000 78,800 FTS International Services, LLC/FTS International Bonds, Inc. 144A company guaranty sr. notes 7 5/8s, 2018 115,000 122,763 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 185,000 181,300 Helix Energy Solutions Group, Inc. 144A sr. unsec. notes 9 1/2s, 2016 345,000 362,250 Hercules Offshore, Inc. 144A sr. notes 10 1/2s, 2017 130,000 134,225 Inergy LP/Inergy Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 99,000 95,535 James River Coal Co. company guaranty sr. unsec. unsub. notes 7 7/8s, 2019 45,000 30,375 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 110,000 115,225 Kodiak Oil & Gas Corp. 144A sr. notes 8 1/8s, 2019 145,000 155,150 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 160,000 176,400 Lone Pine Resources Canada, Ltd. 144A company guaranty sr. notes 10 3/8s, 2017 (Canada) 50,000 52,250 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 90,000 96,300 Milagro Oil & Gas company guaranty notes 10 1/2s, 2016 120,000 92,400 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 50,000 54,000 Newfield Exploration Co. sr. unsec. sub. notes 7 1/8s, 2018 90,000 95,850 Newfield Exploration Co. sr. unsec. sub. notes 6 5/8s, 2014 210,000 213,150 27 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Energy cont. Offshore Group Investments, Ltd. company guaranty sr. notes 11 1/2s, 2015 (Cayman Islands) $120,000 $133,800 Peabody Energy Corp. company guaranty 7 3/8s, 2016 185,000 209,050 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 10,000 10,813 Peabody Energy Corp. 144A sr. unsec. notes 6s, 2018 175,000 183,313 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 190,000 201,875 Petrohawk Energy Corp. company guaranty sr. unsec. notes 10 1/2s, 2014 135,000 150,019 Petroleum Development Corp. company guaranty sr. unsec. notes 12s, 2018 265,000 288,850 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 175,000 191,625 Quicksilver Resources, Inc. company guaranty sr. unsec. notes 8 1/4s, 2015 50,000 50,875 Quicksilver Resources, Inc. sr. notes 11 3/4s, 2016 70,000 74,550 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 50,000 54,750 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 45,000 45,450 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 135,000 146,475 Sabine Pass LNG LP sec. notes 7 1/2s, 2016 185,000 198,875 Samson Investment Co. 144A sr. unsec. notes 9 3/4s, 2020 245,000 257,863 SandRidge Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2016 55,000 59,950 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 25,000 25,250 SandRidge Energy, Inc. 144A company guaranty sr. unsec. unsub. notes 8s, 2018 230,000 238,050 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 55,000 58,988 SM Energy Co. 144A sr. unsec. notes 6 1/2s, 2021 50,000 54,000 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 25,000 26,750 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 30,000 30,713 Whiting Petroleum Corp. company guaranty 7s, 2014 90,000 96,300 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 71,000 89,674 WPX Energy, Inc. 144A sr. unsec. notes 6s, 2022 40,000 41,300 WPX Energy, Inc. 144A sr. unsec. notes 5 1/4s, 2017 145,000 147,900 Financials (4.1%) ABN AMRO North American Holding Preferred Capital Repackage Trust I 144A jr. unsec. sub. bonds FRB 6.523s, perpetual maturity 195,000 155,513 ACE Cash Express, Inc. 144A sr. notes 11s, 2019 75,000 69,375 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 90,000 93,026 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 65,000 71,825 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 60,000 67,950 28 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 $65,000 $71,581 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2017 40,000 40,400 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes FRN 2.727s, 2014 65,000 60,836 Ally Financial, Inc. unsec. sub. notes 8s, 2018 65,000 69,875 American International Group, Inc. jr. sub. bonds FRB 8.175s, 2058 140,000 148,225 BankAmerica Capital II bank guaranty jr. unsec. sub. notes 8s, 2026 30,000 30,113 Capital One Capital IV company guaranty jr. unsec. sub. notes FRN 6.745s, 2037 105,000 106,313 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 35,000 37,188 CB Richard Ellis Services, Inc. company guaranty sr. unsec. sub. notes 11 5/8s, 2017 170,000 196,350 CIT Group, Inc. sr. bonds 7s, 2017 354 354 CIT Group, Inc. sr. bonds 7s, 2016 286 287 CIT Group, Inc. 144A bonds 7s, 2017 556,000 556,695 CIT Group, Inc. 144A bonds 7s, 2016 144,000 144,180 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 135,000 145,463 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 100,000 102,125 CNO Financial Group, Inc. 144A company guaranty sr. notes 9s, 2018 105,000 113,006 Community Choice Financial, Inc. 144A sr. notes 10 3/4s, 2019 110,000 106,700 Dresdner Funding Trust I 144A bonds 8.151s, 2031 140,000 116,200 E*Trade Financial Corp. sr. notes 6 3/4s, 2016 80,000 81,400 E*Trade Financial Corp. sr. unsec. unsub. notes 12 1/2s, 2017 107,000 124,655 HBOS Capital Funding LP 144A bank guaranty jr. unsec. sub. FRB 6.071s, perpetual maturity (Jersey) 175,000 124,250 HBOS PLC 144A sr. unsec. sub. notes 6 3/4s, 2018 (United Kingdom) 135,000 121,292 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 60,000 44,169 HUB International Holdings, Inc. 144A sr. sub. notes 10 1/4s, 2015 180,000 184,500 HUB International Holdings, Inc. 144A sr. unsec. unsub. notes 9s, 2014 115,000 117,588 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 240,000 254,400 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 15,000 15,300 Leucadia National Corp. sr. unsec. notes 7 1/8s, 2017 168,000 174,090 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 75,000 73,125 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. notes FRN 7s, 2037 30,000 26,250 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec notes 6 7/8s, 2021 R 50,000 53,156 29 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Financials cont. MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 R $65,000 $67,113 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 140,000 155,225 NB Capital Trust IV jr. unsec. sub. notes 8 1/4s, 2027 30,000 30,338 Nuveen Investments, Inc. company guaranty sr. unsec. unsub. notes 10 1/2s, 2015 120,000 125,400 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 R 70,000 75,688 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/4s, 2017 135,000 131,625 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 60,000 45,750 Regions Financing Trust II company guaranty jr. unsec. sub. bonds FRB 6 5/8s, 2047 135,000 122,850 Residential Capital LLC company guaranty jr. notes 9 5/8s, 2015 225,000 189,563 Royal Bank of Scotland Group PLC jr. unsec. sub. bonds FRB 7.648s, perpetual maturity (United Kingdom) 265,000 218,625 SLM Corp. sr. notes Ser. MTN, 8s, 2020 45,000 49,500 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 290,000 324,800 Springleaf Finance Corp. sr. unsec. notes Ser. MTN, 6.9s, 2017 295,000 228,625 Springleaf Finance Corp. sr. unsec. notes Ser. MTNI, 4 7/8s, 2012 120,000 115,200 Ventas Realty LP/Capital Corp. company guaranty 9s, 2012 R 100,000 100,906 Health care (2.9%) Aviv Healthcare Properties LP company guaranty sr. unsec. notes 7 3/4s, 2019 95,000 97,138 Biomet, Inc. company guaranty sr. unsec. notes 10s, 2017 90,000 97,763 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 130,000 134,225 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 100,000 143,882 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 206,250 DaVita, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 30,000 32,175 DaVita, Inc. company guaranty sr. unsec. notes 6 3/8s, 2018 90,000 95,400 Elan Finance PLC/Elan Finance Corp. company guaranty sr. unsec. notes 8 3/4s, 2016 (Ireland) 160,000 176,000 Emergency Medical Services Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 100,000 105,000 Endo Pharmaceutical Holdings, Inc. company guaranty sr. unsec notes 7s, 2019 70,000 77,000 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 95,000 101,175 Grifols, Inc. company guaranty sr. unsec notes 8 1/4s, 2018 170,000 184,450 HCA, Inc. company guaranty sr. notes 9 7/8s, 2017 29,000 31,719 HCA, Inc. company guaranty sr. notes 8 1/2s, 2019 215,000 240,800 HCA, Inc. sr. notes 6.95s, 2012 70,000 70,613 HCA, Inc. sr. notes 6 1/2s, 2020 385,000 413,875 30 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Health care cont. HCA, Inc. sr. unsec. notes 7 1/2s, 2022 $110,000 $119,075 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 125,000 132,188 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec notes 8 3/8s, 2019 175,000 167,125 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 120,000 131,250 Kinetics Concept/KCI USA 144A company guaranty notes 10 1/2s, 2018 165,000 171,600 Kinetics Concept/KCI USA 144A company guaranty sr. unsec. notes 12 1/2s, 2019 110,000 106,150 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 95,000 103,253 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 80,000 78,800 Surgical Care Affiliates, Inc. 144A sr. unsec. notes 8 7/8s, 2015 ‡‡ 131,119 131,283 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 85,000 91,588 Tenet Healthcare Corp. company guaranty sr. notes 10s, 2018 15,000 17,475 Tenet Healthcare Corp. sr. notes 8 7/8s, 2019 55,000 62,700 Tenet Healthcare Corp. 144A company guaranty notes 6 1/4s, 2018 135,000 143,944 United Surgical Partners International, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2017 265,000 276,594 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 20,000 20,275 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 45,000 46,013 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 120,000 123,000 Vanguard Health Systems, Inc. sr. unsec. notes zero %, 2016 4,000 2,630 Technology (2.3%) Advanced Micro Devices, Inc. sr. unsec. notes 8 1/8s, 2017 55,000 60,363 Advanced Micro Devices, Inc. sr. unsec. notes 7 3/4s, 2020 105,000 116,419 Alcatel-Lucent USA, Inc. unsec. debs. 6.45s, 2029 25,000 19,250 Avaya, Inc. company guaranty sr. unsec. notes 10 1/8s, 2015 20,000 20,050 Avaya, Inc. company guaranty sr. unsec. notes 9 3/4s, 2015 220,000 220,000 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 55,000 55,756 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 ‡‡ 227,350 218,256 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 55,000 52,525 Epicor Software Corp. 144A company guaranty sr. unsec. notes 8 5/8s, 2019 130,000 134,550 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 7/8s, 2020 65,000 73,125 Fidelity National Information Services, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 45,000 49,106 First Data Corp. company guaranty sr. unsec notes 12 5/8s, 2021 155,000 162,750 First Data Corp. company guaranty sr. unsec. notes 10.55s, 2015 150,116 154,619 First Data Corp. company guaranty sr. unsec. sub. notes 11 1/4s, 2016 190,000 180,025 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 195,000 188,663 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 55,000 55,619 31 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Technology cont. Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 $114,000 $125,970 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 10 1/8s, 2018 49,000 54,880 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 115,000 126,500 Iron Mountain, Inc. company guaranty 8 3/4s, 2018 55,000 57,338 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 45,000 49,725 Iron Mountain, Inc. sr. sub. notes 8 3/8s, 2021 25,000 27,781 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 F 446,000 374,640 NXP BV/NXP Funding, LLC 144A company guaranty sr. notes 9 3/4s, 2018 (Netherlands) 150,000 169,688 Seagate HDD Cayman company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 (Cayman Islands) 85,000 95,625 Seagate HDD Cayman 144A company guaranty sr. unsec. notes 7s, 2021 (Cayman Islands) 55,000 60,913 SunGard Data Systems, Inc. company guaranty 10 1/4s, 2015 116,000 120,930 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 95,000 102,600 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 120,000 130,800 Transportation (0.5%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 200,000 210,250 AMGH Merger Sub, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 185,000 199,338 CHC Helicopter SA 144A company guaranty sr. notes 9 1/4s, 2020 (Luxembourg) 100,000 100,250 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 140,000 153,125 Western Express, Inc. 144A sr. notes 12 1/2s, 2015 130,000 62,400 Utilities and power (2.1%) AES Corp. (The) sr. unsec. notes 8s, 2020 55,000 64,488 AES Corp. (The) sr. unsec. unsub. notes 8s, 2017 85,000 97,963 AES Corp. (The) 144A sr. notes 7 3/8s, 2021 75,000 85,500 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 100,000 110,000 Calpine Corp. 144A sr. notes 7 1/4s, 2017 185,000 196,100 Colorado Interstate Gas Co., LLC debs. 6.85s, 2037 (Canada) 95,000 103,050 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 7 1/4s, 2021 70,000 79,800 Dolphin Subsidiary II, Inc. 144A sr. unsec. notes 6 1/2s, 2016 155,000 168,950 Dynegy Holdings, LLC sr. unsec. notes 7 3/4s, 2019 (In default) † 215,000 139,750 Edison Mission Energy sr. unsec. notes 7 3/4s, 2016 75,000 54,750 Edison Mission Energy sr. unsec. notes 7 1/2s, 2013 20,000 18,850 Edison Mission Energy sr. unsec. notes 7.2s, 2019 85,000 55,250 Edison Mission Energy sr. unsec. notes 7s, 2017 40,000 26,800 El Paso Corp. sr. unsec. notes Ser. GMTN, 7.8s, 2031 100,000 119,250 El Paso Natural Gas Co. debs. 8 5/8s, 2022 40,000 49,492 32 CORPORATE BONDS AND NOTES (42.0%)* cont. Principal amount Value Utilities and power cont. Energy Future Holdings Corp. company guaranty sr. notes 10s, 2020 $45,000 $48,656 Energy Future Intermediate Holding Co., LLC sr. notes 9 3/4s, 2019 256,000 261,760 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 62,000 67,348 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 155,000 177,475 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 190,000 178,125 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 25,000 23,875 Ipalco Enterprises, Inc. 144A sr. notes 7 1/4s, 2016 25,000 27,750 NRG Energy, Inc. company guaranty 7 3/8s, 2017 100,000 103,750 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 325,000 322,563 NV Energy, Inc. sr. unsec. notes 6 1/4s, 2020 70,000 76,500 PNM Resources, Inc. unsec. unsub. notes 9 1/4s, 2015 84,000 95,970 Tennessee Gas Pipeline Co. sr. unsec. unsub. debs. 7s, 2028 15,000 17,106 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty notes 15s, 2021 75,000 31,500 Texas Competitive/Texas Competitive Electric Holdings Co., LLC company guaranty sr. unsec. notes 10 1/2s, 2016 ‡‡ 199,151 52,775 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 85,000 57,375 Total corporate bonds and notes (cost $57,813,436) CONVERTIBLE BONDS AND NOTES (28.3%)* Principal amount Value Basic materials (1.1%) Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 $535,000 $608,563 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 520,000 591,500 USEC, Inc. cv. sr. unsec. notes 3s, 2014 600,000 351,000 Capital goods (2.2%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 †† 880,000 963,600 Icahn Enterprises LP 144A cv. sr. unsec. notes FRN 4s, 2013 630,000 633,780 Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 †† 965,000 856,438 Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 655,000 646,813 Communication services (3.8%) Cogent Communication Group, Inc. cv. sr. unsec. notes 1s, 2027 733,000 672,528 Equinix, Inc. cv. unsec. sub. notes 3s, 2014 890,000 1,229,313 Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 1,280,000 1,216,000 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 645,000 990,914 Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 1,160,000 440,800 Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 515,000 804,044 33 CONVERTIBLE BONDS AND NOTES (28.3%)* cont. Principal amount Value Consumer cyclicals (7.2%) CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 $397,000 $435,211 Charming Shoppes, Inc. cv. sr. unsec. notes 1 1/8s, 2014 1,270,000 1,171,575 Digital River, Inc. cv. sr. unsec. notes 2s, 2030 954,000 894,375 Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 496,000 788,640 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 2,280,000 1,382,364 Liberty Interactive, LLC cv. sr. unsec. unsub. notes 3 1/8s, 2023 1,150,000 1,382,875 Live Nation Entertainment, Inc. cv. sr. unsec. notes 2 7/8s, 2027 1,070,000 1,007,138 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 1,465,000 1,569,381 PHH Corp. cv. sr. unsec. notes 4s, 2014 770,000 721,321 XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 622,000 914,371 Consumer staples (0.7%) Rite Aid Corp. cv. sr. unsec. unsub. notes 8 1/2s, 2015 470,000 465,300 Spartan Stores, Inc. cv. sr. unsec. notes 3 3/8s, 2027 618,000 589,418 Energy (2.7%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 570,000 539,363 Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 1,380,000 1,104,000 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 643,000 618,084 Goodrich Petroleum Corp. cv. sr. unsec. unsub. notes 5s, 2029 650,000 624,000 James River Coal Co. 144A cv. sr. unsec. notes 3 1/8s, 2018 689,000 341,055 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 670,000 672,513 Trico Marine Services, Inc. cv. sr. unsec. debs. 3s, 2027 (In default) † 500,000 5,000 Financials (3.2%) Amtrust Financial Services, Inc. 144A cv. sr. unsec. notes 5 1/2s, 2021 408,000 445,985 Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 935,000 992,783 Hercules Technology Growth Capital, Inc. 144A cv. sr. unsec. notes 6s, 2016 415,000 409,294 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 1.081s, 2012 R 820,000 768,750 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 598,000 838,695 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 920,000 798,100 Old Republic International Corp. cv. sr. unsec. unsub. notes 8s, 2012 365,000 370,931 Health care (3.3%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 940,000 877,725 China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) (In default) † 763,000 282,310 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) (In default) † 445,000 146,850 Dendreon Corp. cv. sr. unsec. notes 2 7/8s, 2016 1,135,000 946,306 34 CONVERTIBLE BONDS AND NOTES (28.3%)* cont. Principal amount Value Health care cont. Hologic, Inc. cv. sr. unsec. unsub. notes stepped-coupon 2s (zero %, 12/15/13) 2037 †† $1,010,000 $999,900 Illumina, Inc. 144A cv. sr. unsec. notes 1/4s, 2016 360,000 341,550 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 302,000 301,623 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 625,000 728,906 Technology (3.8%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 1,414,000 1,467,025 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 1,800,000 2,367,000 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 875,000 789,688 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 695,000 753,641 Transportation (0.3%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 670,000 470,675 Total convertible bonds and notes (cost $38,777,942) CONVERTIBLE PREFERRED STOCKS (23.9%)* Shares Value Basic materials (0.9%) Smurfit-Stone Container Corp. (Escrow) zero % cv. pfd. F 65,720 $657 Vale Capital II $3.375 cv. pfd. (Cayman Islands) 18,065 1,232,936 Communication services (0.9%) Cincinnati Bell, Inc. Ser. B, $3.378 cum. cv. pfd. 28,570 1,199,940 Consumer cyclicals (6.0%) Callaway Golf Co. Ser. B, 7.50% cv. pfd. 6,030 609,030 FelCor Lodging Trust, Inc. Ser. A, $0.488 cum. cv. pfd. R 62,060 1,590,288 General Motors Co. Ser. B, $2.375 cv. pfd. 67,775 2,893,141 Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 1,170 1,222,650 Nielsen Holdings NV $3.125 cv. pfd. 21,515 1,231,734 Stanley Black & Decker, Inc. $4.75 cv. pfd. 8,247 1,013,639 Consumer staples (1.7%) Bunge, Ltd. $4.875 cv. pfd. 11,750 1,169,125 Dole Food Automatic Exchange 144A 7.00% cv. pfd. † 45,742 432,719 Newell Financial Trust I $2.625 cum. cv. pfd. 18,460 858,390 Energy (1.5%) Apache Corp. Ser. D, $3.00 cv. pfd. 13,095 792,248 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 1,292 1,382,440 Financials (9.3%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. R 28,010 716,006 AMG Capital Trust II $2.575 cv. pfd. 31,375 1,331,477 Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 4,125 272,786 Bank of America Corp. Ser. L, 7.25% cv. pfd. 2,302 2,158,125 Citigroup, Inc. $7.50 cv. pfd. 24,615 2,436,639 35 CONVERTIBLE PREFERRED STOCKS (23.9%)* cont. Shares Value Financials cont. Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. R 41,435 $837,505 Hartford Financial Services Group, Inc. (The) Ser. F, $1.182 cv. pfd. 30,825 688,748 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. R 20,775 1,095,466 Huntington Bancshares Ser. A, 8.50% cv. pfd. 844 970,600 MetLife, Inc. $3.75 cv. pfd. 14,125 1,022,509 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 1,575 1,730,531 Technology (0.7%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 1,255 1,027,531 Transportation (0.6%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 76,740 885,296 Utilities and power (2.3%) AES Trust III $3.375 cv. pfd. 30,565 1,512,968 El Paso Energy Capital Trust I $2.375 cv. pfd. 1,069 49,912 Great Plains Energy, Inc. $6.00 cv. pfd. 13,955 837,579 PPL Corp. $4.375 cv. pfd. 16,855 903,597 Total convertible preferred stocks (cost $34,036,344) COMMON STOCKS (1.4%)* Shares Value Alpha Natural Resources, Inc. † 1,380 $25,613 Avis Budget Group, Inc. † 3,210 41,409 Bohai Bay Litigation, LLC (Escrow) F 406 1,267 Chesapeake Energy Corp. 2,190 54,750 Cincinnati Bell, Inc. † 7,491 28,091 CIT Group, Inc. † 936 38,105 Compton Petroleum Corp. (Canada) † 5,645 23,709 CONSOL Energy, Inc. 1,500 53,730 Crown Castle International Corp. † 15,942 825,955 Deepocean Group (Shell) (acquired 6/9/11, cost $131,921) (Norway) ‡ 9,082 154,394 DISH Network Corp. Class A 2,080 60,674 FelCor Lodging Trust, Inc. † R 8,485 32,582 Fortescue Metals Group, Ltd. (Australia) 9,200 54,304 Freeport-McMoRan Copper & Gold, Inc. Class B (Indonesia) 1,770 75,331 General Motors Co. † 2,830 73,637 Harry & David Holdings, Inc. 124 9,858 Interpublic Group of Companies, Inc. (The) 6,010 70,437 Magellan Health Services, Inc. † 7 331 Newfield Exploration Co. † 1,350 48,600 NII Holdings, Inc. † 2,425 43,359 Quicksilver Resources, Inc. † 4,455 24,681 Spectrum Brands Holdings, Inc. † 3,329 94,610 Stallion Oilfield Holdings, Ltd. 693 24,948 36 COMMON STOCKS (1.4%)* cont. Shares Value Terex Corp. † 2,105 $53,446 Trump Entertainment Resorts, Inc. 152 152 TRW Automotive Holdings Corp. † 790 36,135 Vantage Drilling Co. † 38,638 50,616 Vertis Holdings, Inc. F 481 5 Total common stocks (cost $1,974,050) UNITS (0.9%)* Units Value Ashland, Inc. cv. jr. unsec. sub. debs. units 6 1/2s, 2029 1,540,000 $1,232,000 Total units (cost $1,260,498) PREFERRED STOCKS (0.2%)* Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 111 $96,313 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 6,800 159,664 Total preferred stocks (cost $260,815) WARRANTS (—%)* † Expiration Strike date price Warrants Value Smurfit Kappa Group PLC 144A (Ireland) F 10/1/13 EUR 0.001 119 $6,295 Tower Semiconductor, Ltd. 144A (Israel) F 6/30/15 $0.01 168,777 40,507 Total warrants (cost $38,280) SENIOR LOANS (—%)* c Principal amount Value GateHouse Media, Inc. bank term loan FRN Ser. B, 2.27s, 2014 $54,268 $15,975 GateHouse Media, Inc. bank term loan FRN Ser. DD, 2.27s, 2014 20,249 5,961 Total senior loans (cost $72,216) SHORT-TERM INVESTMENTS (2.3%)* Shares Value Putnam Money Market Liquidity Fund 0.09% e 3,232,813 $3,232,813 Total short-term investments (cost $3,232,813) TOTAL INVESTMENTS Total investments (cost $137,466,394) Key to holding’s currency abbreviations CAD Canadian Dollar EUR Euro USD / $ United States Dollar Key to holding’s abbreviations FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes MTN Medium Term Notes MTNI Medium Term Notes Class I 37 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from September 1, 2011 through February 29, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements andDisclosures . * Percentages indicated are based on net assets of $142,423,397. † Non-income-producing security. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡ Security is restricted with regard to public resale. The total market value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $154,394, or 0.1% of net assets. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. ∆ Forward commitment, in part or in entirety (Note 1). c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 7). e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities’ valuation inputs. R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $17,971 to cover certain derivatives contracts. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. 38 FORWARD CURRENCY CONTRACTS at 2/29/12 (aggregate face value $1,661,151) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America, N.A. Canadian Dollar Sell 3/22/12 $35,357 $35,074 $(283) Euro Sell 3/22/12 43,969 43,566 (403) Citibank, N.A. Euro Buy 3/22/12 22,251 22,001 250 Credit Suisse AG Euro Sell 3/22/12 123,380 122,991 (389) Deutsche Bank AG Euro Sell 3/22/12 126,578 125,163 (1,415) Goldman Sachs International Euro Sell 3/22/12 120,849 119,453 (1,396) HSBC Bank USA, National Association Euro Sell 3/22/12 50,631 50,049 (582) JPMorgan Chase Bank, N.A. Canadian Dollar Sell 3/22/12 41,418 41,104 (314) Euro Buy 3/22/12 225,043 222,458 2,585 Royal Bank of Scotland PLC (The) Euro Buy 3/22/12 75,148 74,300 848 State Street Bank and Trust Co. Euro Sell 3/22/12 43,969 43,507 (462) UBS AG Euro Sell 3/22/12 1,599 1,582 (17) Westpac Banking Corp. Australian Dollar Sell 3/22/12 66,769 66,632 (137) Canadian Dollar Sell 3/22/12 74,856 74,286 (570) Euro Sell 3/22/12 625,696 618,985 (6,711) Total 39 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $75,331 $54,304 $— Capital goods 53,446 — — Communication services 958,079 — — Consumer cyclicals 212,791 152 5 Consumer staples 145,877 — — Energy 281,699 179,342 1,267 Financials 38,105 — — Health care 331 — — Total common stocks Convertible bonds and notes — 40,329,014 — Convertible preferred stocks — 34,105,555 657 Corporate bonds and notes — 59,509,412 374,641 Preferred stocks — 255,977 — Senior loans — 21,936 — Units — 1,232,000 — Warrants — — 46,802 Short-term investments 3,232,813 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(8,996) $— Totals by level $— $— At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund’s portfolio. The accompanying notes are an integral part of these financial statements. 40 Statement of assets and liabilities 2/29/12 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $134,233,581) $137,876,723 Affiliated issuers (identified cost $3,232,813) (Note 6) 3,232,813 Cash 36,997 Dividends, interest and other receivables 1,953,798 Receivable for investments sold 1,314,193 Unrealized appreciation on forward currency contracts (Note 1) 3,683 Total assets LIABILITIES Distributions payable to shareholders 752,294 Payable for investments purchased 748,642 Payable for purchases of delayed delivery securities (Note 1) 65,106 Payable for compensation of Manager (Note 2) 231,563 Payable for investor servicing fees (Note 2) 5,801 Payable for custodian fees (Note 2) 8,350 Payable for Trustee compensation and expenses (Note 2) 82,764 Payable for administrative services (Note 2) 539 Unrealized depreciation on forward currency contracts (Note 1) 12,679 Other accrued expenses 87,072 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 5) $165,585,700 Undistributed net investment income (Note 1) 456,684 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (27,253,194) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 3,634,207 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($142,423,397 divided by 17,139,034 shares) $8.31 The accompanying notes are an integral part of these financial statements. 41 Statement of operations Six months ended 2/29/12 (Unaudited) INVESTMENT INCOME Interest (including interest income of $1,251 from investments in affiliated issuers) (Note 6) $3,543,834 Dividends (net of foreign tax of $247) 1,281,938 Total investment income EXPENSES Compensation of Manager (Note 2) 465,608 Investor servicing fees (Note 2) 34,019 Custodian fees (Note 2) 6,799 Trustee compensation and expenses (Note 2) 5,814 Administrative services (Note 2) 1,830 Auditing 61,429 Other 53,879 Total expenses Expense reduction (Note 2) (289) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 963,405 Net realized gain on foreign currency transactions (Note 1) 55,628 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (5,306) Net unrealized appreciation of investments during the period 2,541,409 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 42 Statement of changes in net assets INCREASE IN NET ASSETS Six months ended 2/29/12* Year ended 8/31/11 Operations: Net investment income $4,196,683 $8,636,868 Net realized gain on investments and foreign currency transactions 1,019,033 6,548,737 Net unrealized appreciation (depreciation) of investments and assets and liabilities in foreign currencies 2,536,103 (2,980,032) Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (4,513,695) (9,023,929) Increase in capital share transactions from reinvestment of distributions 65,379 234,339 Decrease from capital shares repurchased (Note 5) — (73,470) Total increase in net assets NET ASSETS Beginning of period 139,119,894 135,777,381 End of period (including undistributed net investment income of $456,684 and $773,696, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of period 17,130,850 17,113,325 Shares issued in connection with reinvestment of distributions 8,184 27,538 Shares repurchased (Note 5) — (10,013) Shares outstanding at end of period 17,139,034 17,130,850 * Unaudited The accompanying notes are an integral part of these financial statements. 43 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Six months ended** Year ended 2/29/12 8/31/11 8/31/10 8/31/09 8/31/08 8/31/07 Net asset value, beginning of period Investment operations: Net investment income (loss) a .24 .50 .51 .50 .56 .55 Net realized and unrealized gain (loss) on investments .21 .22 .81 (1.10) (.98) .30 Total from investment operations Less distributions: From net investment income (.26) (.53) (.53) (.55) (.55) (.55) Total distributions Increase from shares repurchased — — d Net asset value, end of period Market price, end of period Total return at market price (%) b 5.60 * RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .46 * .91 .93 1.04 e .96 e .96 e Ratio of net investment income (loss) to average net assets (%) 3.09 * 5.86 6.60 8.11 e 6.36 e 5.96 e Portfolio turnover (%) 22 * 63 61 50 42 44 * Not annualized. ** Unaudited. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). d Amount represents less than $0.01 per share. e Reflects an involuntary contractual expense limitation and/or waivers of certain fund expenses in connection with investments in Putnam Prime Money Market Fund in effect during the period. As a result of such limitation and/ or waivers, the expenses of the fund for the periods ended August 31, 2009, August 31, 2008 and August 31, 2007 reflect a reduction of less than 0.01% of average net assets. The accompanying notes are an integral part of these financial statements. 44 Notes to financial statements 2/29/12 (Unaudited) Note 1: Significant accounting policies Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Putnam High Income Securities Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified closed-end management investment company. The investment objective of the fund is to provide high current income as a primary objective and capital appreciation as a secondary objective. The fund pursues its objective by investing mostly in both convertible bonds and convertible preferred stocks, which share many of the same characteristics as convertible bonds, but offer greater potential for capital appreciation. The fund also invests significantly in high-yielding nonconvertible securities with the potential for capital appreciation. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the “reporting period” represents the period from September 1, 2011 through February 29, 2012. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported, as in the case of some securities traded over-the-counter, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies, which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, 45 are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. Securities purchased or sold on a forward commitment or delayed delivery basis may be settled a month or more after the trade date; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the market value of the underlying securities or if the counterparty does not perform under the contract. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign 46 exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $12,365 on derivative contracts subject to the Master Agreements. There was no collateral posted by the fund. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At August 31, 2011, the fund had a capital loss carryover of $27,816,492 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $133,642 $— $133,642 August 31, 2016 4,037,408 — 4,037,408 August 31, 2017 23,645,442 — 23,645,442 August 31, 2018 Under the recently enacted Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain 47 their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a tax basis is $137,518,632, resulting in gross unrealized appreciation and depreciation of $10,234,033 and $6,643,129, respectively, or net unrealized appreciation of $3,590,904. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.700% of the first $500 million of average net assets, 0.600% of the next $500 million of average net assets, 0.550% of the next $500 million of average net assets, 0.500% of the next $5 billion of average net assets, 0.475% of the next $5 billion of average net assets, 0.455% of the next $5 billion of average net assets, 0.440% of the next $5 billion of average net assets, 0.430% of the next $5 billion of average net assets, 0.420% of the next $5 billion of average net assets, 0.410% of the next $5 billion of average net assets, 0.400% of the next $5 billion of average net assets, 0.390% of the next $5 billion of average net assets, 0.380% of the next $8.5 billion of average net assets and 0.370% of any excess thereafter. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provided investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc. and State Street’s fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the fund’s expenses were reduced by $44 under the expense offset arrangements and by $245 under the brokerage/ service arrangements. 48 Each independent Trustee of the fund receives an annual Trustee fee, of which $103, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $28,403,968 and $29,376,316, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. Note 4: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $3,683 Payables $12,679 Equity contracts Investments 46,802 Payables — Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments under ASC 815 Forward currency contracts Total Foreign exchange contracts $56,970 $56,970 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants* contracts Total Foreign exchange contracts $— $(5,151) $(5,151) Equity contracts 1,399 — $1,399 Total * Outstanding warrants at the close of the reporting period are indicative of the volume of activity during the reporting period. 49 Note 5: Shares repurchased In September 2011, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2012 (based on shares outstanding as of October 7, 2011). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2011 (based on shares outstanding as of October 7, 2010). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund did not repurchase any of its outstanding common shares. At the close of the reporting period, Putnam Investments, LLC owned approximately 217 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $1,803 based on net asset value. Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $1,251 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $9,885,268 and $9,898,550, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. The fund may invest in higher yielding, lower rated bonds that may have a higher rate of default. Note 9: New accounting pronouncement In May 2011, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) 2011–04 “ Fair Value Measurements and Disclosures (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRS ”. ASU 2011–04 amends FASB Topic 820 “ Fair Value Measurement ” and seeks to develop common requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP. ASU 2011–04 is effective for fiscal years and interim periods beginning after December 15, 2011. Putnam Management is currently evaluating the application of ASU 2011–04 and its impact, if any, on the fund’s financial statements. 50 Shareholder meeting results (Unaudited) January 26, 2012 annual meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 15,330,587 506,229 Barbara M. Baumann 15,348,252 488,564 Jameson A. Baxter 15,345,457 491,359 Charles B. Curtis 15,314,536 522,280 Robert J. Darretta 15,351,826 484,990 John A. Hill 15,311,428 525,388 Paul L. Joskow 15,344,350 492,466 Elizabeth T. Kennan 15,312,442 524,374 Kenneth R. Leibler 15,355,347 481,469 Robert E. Patterson 15,348,863 487,953 George Putnam, III 15,339,287 497,529 Robert L. Reynolds 15,352,723 484,093 W. Thomas Stephens 15,312,487 524,329 All tabulations are rounded to the nearest whole number. 51 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Paul L. Joskow Mark C. Trenchard Putnam Investment Elizabeth T. Kennan Vice President and Management, LLC Kenneth R. Leibler BSA Compliance Officer One Post Office Square Robert E. Patterson Boston, MA 02109 George Putnam, III Robert T. Burns Robert L. Reynolds Vice President and Investment Sub-Manager W. Thomas Stephens Chief Legal Officer Putnam Investments Limited 57–59 St James’s Street Officers James P. Pappas London, England SW1A 1LD Robert L. Reynolds Vice President President Marketing Services Judith Cohen Putnam Retail Management Jonathan S. Horwitz Vice President, Clerk and One Post Office Square Executive Vice President, Assistant Treasurer Boston, MA 02109 Principal Executive Officer, Treasurer Michael Higgins Custodian and Compliance Liaison Vice President, Senior Associate State Street Bank Treasurer and Assistant Clerk and Trust Company Steven D. Krichmar Vice President and Nancy E. Florek Legal Counsel Principal Financial Officer Vice President, Assistant Clerk, Ropes & Gray LLP Assistant Treasurer and Janet C. Smith Proxy Manager Trustees Vice President, Assistant Jameson A. Baxter, Chair Treasurer and Principal Susan G. Malloy Ravi Akhoury Accounting Officer Vice President and Barbara M. Baumann Assistant Treasurer Charles B. Curtis Robert R. Leveille Robert J. Darretta Vice President and John A. Hill Chief Compliance Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: Not Applicable Item 3. Audit Committee Financial Expert: Not Applicable Item 4. Principal Accountant Fees and Services: Not Applicable Item 5. Audit Committee Not Applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Management Investment Companies (a) Not applicable (b) There have been no changes to the list of the registrant’s identified portfolio managers included in the registrant’s report on Form N-CSR for the most recent completed fiscal year. Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Registrant Purchase of Equity Securities Maximum Total Number	Number (or of Shares	Approximate Purchased	Dollar Value) as Part	of Shares of Publicly	that May Yet Be Total Number	Average	Announced	Purchased of Shares	Price Paid	Plans or	under the Plans Period	Purchased	per Share	Programs*	or Programs** September 1 – September 30, 2011	— — — 1,701,748 October 1 – October 7, 2011	— — — 1,701,748 October 8 – October 31, 2011	— — — 1,713,490 November 1 – November 30, 2011	— — — 1,713,490 December 1 – December 31, 2011	— — — 1,713,490 January 1 – January 31, 2012	— — — 1,713,490 February 1 – February 28, 2012	— — — 1,713,490 * In October 2005, the Board of Trustees of the Putnam Funds initiated the closed-end fund share repurchase program, which, as subsequently amended, authorized the repurchase of up to 10% of the fund’s outstanding common shares over the two-years ending October 5, 2007. The Trustees subsequently renewed the program on five occasions, to permit the repurchase of an additional 10% of the fund’s outstanding common shares over each of the twelve-month periods beginning on October 8, 2007, October 8, 2008 ,October 8, 2009,.October 8, 2010 and October 8, 2011. The October 8, 2008 - October 7, 2009 program, which was announced in September 2008, allowed repurchases up to a total of 1,797,637 shares of the fund. The October 8, 2009 - October 7, 2010 program, which was announced in September 2009, allows repurchases up to a total of 1,729,489 shares of the fund. The October 8, 2010 - October 7, 2011 program, which was announced in September 2010, allows repurchases up to a total of 1,711,761 shares of the fund. The October 8, 2011 - October 7, 2012 program, which was announced in September 2011, allows repurchases up to a total of 1,713,490 shares of the fund. **
